 

EXHIBIT 10.9

Environmental Indemnity Agreement

This Environmental Indemnity Agreement (this “Agreement”) is made as of the 24th
day of March, 2020 (the “Effective Date”), by the Environmental Obligors, in
favor of TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation, and its
successors and assigns (the “Lender”), whose address is c/o AEGON USA Realty
Advisors, LLC, Mortgage Loan Department 3B-CR, 6300 C Street SW, Cedar Rapids,
Iowa 52499. The “Environmental Obligors” are GWL 20 EAST HALSEY LLC, a Delaware
limited liability company (the “Borrower”), with its principal place of business
at 60 Hempstead Avenue, Suite 718, West Hempstead, New York 11552 and GTJ REIT,
INC., a Maryland corporation, with its principal place of business at 60
Hempstead Avenue, Suite 718, West Hempstead, New York 11552 (the “Carveout
Obligor”).  

1.

RECITALS

 

(a)

On the Effective Date, the Lender, the Borrower and a certain affiliate of the
Borrower have entered into an agreement (the “Loan Agreement”) with respect to a
secured, cross-defaulted, cross-collateralized portfolio loan in the original
aggregate principal amount of $8,400,000 (the “Loan”). The documents evidencing
and securing the Loan include two promissory notes and a variety of security
documents entered into as of the Effective Date (collectively, and together with
the Loan Agreement, the “Loan Documents”).

 

(b)

The Lender has advanced funds to the Borrower, evidenced by the Secured
Promissory Note of the Borrower, dated as of the Effective Date and payable to
the order of the Lender, in the principal amount of $5,980,000 (together with
any extensions, renewals, amendments, or modifications, the “Note”).  The Note
is secured, inter alia, by a Mortgage, Security Agreement and Fixture Filing
(the “Mortgage”) encumbering certain real property (the “Real Property”) located
in the Morris County, New Jersey.

 

(c)

A Memorandum of the Loan Agreement has been placed of record in, among other
places, Morris County, New Jersey, to provide record notice to all parties that
all of the Loan Documents are part of a single portfolio loan, and are subject
to all of the terms of the Loan Agreement.

 

(d)

The Environmental Obligors desire to (a) assume full personal liability for the
repayment of that portion of the Indebtedness that arises because the Lender has
advanced funds or incurred expenses as a result of the failure of the Borrower
to meet its obligations under the Loan Documents with respect to environmental
matters and (b) indemnify the Lender and hold it harmless from actual damages
suffered as a result of environmental matters.

2.

AGREEMENT

NOW THEREFORE, in consideration of the premises, in order to induce the Lender
to disburse the proceeds of the Loan, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Environmental Obligors agree as follows:

3.

DEFINITIONS

The following capitalized terms shall have the meanings set forth below:

“Bankruptcy Code” means 11 U.S.C. §§101-1330 or any successor statute.

 

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

“Business Day” means any weekday when state and federal banks are open for
business in New York, New York.

“Claim” means any action, suit, proceeding, demand, assessment, adjustment,
penalty, judgment or other assertion of liability.

“Default Rate” has the meaning set forth in the Note.

“Environmental Laws” means all present and future laws, statutes, ordinances,
rules, regulations, orders, guidelines, rulings, decrees, notices and
determinations of any Governmental Authority to the extent that they pertain to:
(A) the protection of health against environmental hazards; (B) the protection
of the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect on humans, livestock, fish, wildlife, or plant life, or which may disturb
an ecosystem; (C) underground storage tank regulation or removal; (D) wildlife
conservation; (E) protection or regulation of natural resources; (F) the
protection of wetlands; (G) management, regulation and disposal of solid and
hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; or (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include, the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., the New Jersey Spill Compensation and
Control Act, the New Jersey Industrial Site Recovery Act, the New Jersey Site
Remediation Reform Act, the New Jersey Solid Waste Management Act, the New
Jersey Underground Storage of Hazardous Substances Act, the New Jersey Pollution
Control Act, the New Jersey Clean Air Act, all similar state statutes and local
ordinances, and all regulations promulgated under any of those statutes, and all
administrative and judicial actions respecting such legislation, all as amended
from time to time.

“Governmental Authority” means any political entity with the legal authority to
impose any requirement on the Property, including the governments of the United
States, the State of New Jersey, Morris County, Township of Parsippany Troy
Hills and any other entity with jurisdiction to decide, regulate, or affect the
ownership, construction, use, occupancy, possession, operation, maintenance,
alteration, repair, demolition or reconstruction of any portion or element of
the Real Property.

“Hazardous Substance” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health, including (A) any “oil,” as defined by the
Federal Water Pollution Control Act and regulations promulgated thereunder
(including crude oil or any fraction of crude oil), (B) any radioactive
substance and (C) Stachybotrys chartarum and other molds. However, the term
“Hazardous Substance” does not include (1) a substance used in the cleaning and
maintenance of the Real Property, if the quantity and manner of its use are
customary, prudent, and do not violate applicable law, or (2) automotive motor
oil in immaterial quantities, if leaked from vehicles in the ordinary course of
the operation of the Real Property and cleaned up in accordance with reasonable
property management procedures and in a manner that violates no applicable law.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Loan Documents, which sums include any amounts advanced by the Lender to
cure defaults or to pay attorneys’ fees and expenses (including any such fees or
expenses incurred in connection with enforcing or protecting any of the Loan
Documents in any bankruptcy proceeding), receivership costs and other collection
costs.

“Loan Documents” has the meaning set forth in the Mortgage.

“Notice” means a notice given in accordance with Subsection 11.4 below.

2

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

“Obligation” means any obligation under this Agreement.

“Property” means the Real Property and any other property now or hereafter
subjected to any lien or security interest created by any of the Loan Documents.

4.

LIABILITY FOR REPAYMENT OF INDEBTEDNESS

In consideration of the benefits which the Environmental Obligors receive as a
result of the Loan (including the benefit of the Loan’s non-recourse feature),
the Borrower expressly assumes personal liability for, and the other
Environmental Obligors jointly and severally, irrevocably, absolutely and
unconditionally guarantee the full and prompt payment to the Lender of, the
portion of the Indebtedness that arises because the Lender has advanced funds or
incurred expenses because the Borrower fails to perform its obligations under
the Loan Documents with respect to environmental matters as described in Section
23 of the Mortgage. If the Lender has advanced funds or incurred expenses
because the Borrower fails to perform its obligations under the Loan with
respect to environmental matters as described in Section 23 of the Mortgage,
such amounts shall bear interest at the Default Rate.

5.

INDEMNITY AND HOLD HARMLESS

The Environmental Obligors jointly and severally agree to indemnify the Lender
and its directors, officers, employees, agents, successors and assigns and to
hold them harmless, to the extent of the Lender’s actual damages and actual
losses, from any Claim, cost, expense or liability of whatever kind or nature,
known or unknown, contingent or otherwise, directly or indirectly arising out of
or attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence (whether prior to or after the date of this
Agreement) of Hazardous Substances on, in, under or about the Real Property.
Obligations indemnified under this Section include (A) out-of-pocket costs and
expenses, including reasonable attorneys’ fees and expenses, sustained by the
Lender in enforcing this Agreement or the Borrower’s obligations under the Loan
Documents with respect to environmental matters, and including any such fees or
expenses incurred in connection with the enforcement or protection of this
Agreement in any bankruptcy proceeding, and (B) the protection of the Lender
from, and the defense of the Lender against, all Claims. This Section shall be
binding upon the Environmental Obligors and their heirs, personal
representatives, successors and assigns, and shall survive repayment of the
Indebtedness, foreclosure of the Real Property, and the Borrower’s granting of a
deed to the Real Property. Obligations under this Section shall not extend to
any Claim, cost, expense or liability caused by the Lender’s gross negligence or
willful misconduct, or arising from a release of Hazardous Substances that
occurs after the Lender has taken possession of the Real Property (provided
neither the Borrower nor any Carveout Obligor has caused the release through any
act or omission).

6.

REPRESENTATIONS AND WARRANTIES

Each Environmental Obligor represents and warrants to the Lender as follows:

 

(a)

This Agreement has been duly executed and delivered.

 

(b)

The execution and performance of this Agreement and all guaranties, indemnities
and covenants herein will not result in any breach of, or constitute a default
under, any contract, guarantee, document or other instrument to which such
Environmental Obligor is a party or by which such Environmental Obligor may be
bound or affected, and do not and will not violate or contravene any law to
which such Environmental Obligor is subject; nor do any such other instruments
impose or contemplate any obligations which are or will be inconsistent with
this Agreement.

 

(c)

No approval by, authorization of, or filing with any federal, state or municipal
or other governmental commission, board or agency or other governmental
authority

3

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

 

is necessary in connection with the authorization, execution and delivery of
this Agreement.

 

(d)

This Agreement constitutes the legal, valid and binding obligation of such
Environmental Obligor, enforceable against it in accordance with its terms.

 

(e)

There are no material actions, suits or proceedings pending or, to the best of
the knowledge of such Environmental Obligor, threatened against or affecting
such Environmental Obligor.

 

(f)

The following financial statement of the Carveout Obligor is true and accurate
as of its date: “GTJ REIT, Inc., Form 10-Q, for the quarterly period ended
September 30, 2019”. There has been no material adverse change in the Carveout
Obligor’s financial condition since the date of such financial statement.

 

(g)

The financial statements of the Borrower most recently received by the Lender
are true and accurate as of their respective dates. There has been no material
adverse change in the Borrower’s financial condition since the dates of the
financial statements.

7.

REMEDIES ON DEFAULT

Upon the failure of any Environmental Obligor to perform any obligation under
this Agreement within five (5) Business Days of written demand (a “Default”),
the Lender shall have all of the rights of a guaranteed or indemnified party
under the laws of New Jersey. Interest on any unpaid obligations shall accrue at
the Default Rate. In addition, a “Default” shall arise under the Loan Documents.
The Lender shall have all of the remedies available to it under the Loan
Documents upon “Default,” including the accrual of interest on the Indebtedness
at the Default Rate.

8.

APPLICATION OF PAYMENTS

All payments with respect to the Indebtedness received by the Lender from any
party, other than the Environmental Obligors with respect to an Obligation, may
be applied by the Lender to the Indebtedness in such manner and order as the
Lender desires, in its sole discretion, whether or not such application reduces
the liability of the Environmental Obligors with respect to the Obligations. If
a foreclosure sale of the Real Property takes place, the proceeds of the sale
(whether received in cash or by credit bid) shall be applied first to reduce
that portion of the Indebtedness for which the Borrower has not assumed personal
liability under Section 4 and which is not guaranteed by an Environmental
Obligor under Section 4.

9.

UNSECURED OBLIGATION

The Mortgage secures neither (A) the Environmental Obligors’ Obligations, nor
(B) those of the Borrower’s Obligations that arise with respect to expenses,
liabilities or damages incurred by the Lender after a foreclosure under the
Mortgage, or after the Lender’s or its affiliate’s acceptance of a deed in lieu
thereof, or that are the subject of any Claim or any portion of a Claim against
the Lender or the Property that (i) have not been paid as of the date of a
foreclosure under the Mortgage, or (ii) have not been paid as of the Lender’s
acceptance of a deed in lieu of foreclosure. The Borrower acknowledges and
agrees that the Obligations which are so unsecured are separate and distinct
from, and not the substantial equivalent of, those that are so secured, and that
such unsecured Obligations shall survive such a foreclosure or acceptance of a
deed in lieu of a foreclosure.

10.

WAIVERS

 

10.1

Subrogation Rights against the Borrower

Each Environmental Obligor waives (a) any right of reimbursement, subrogation,
exoneration, contribution, or indemnity from or by the Borrower, and (b) any
“claim,” as that term is defined in

4

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

the Bankruptcy Code, which such party or parties might now have or hereafter
acquire against the Borrower by virtue of the such party’s or parties’
performance of any obligation of the Borrower.

 

10.2

Marshaling of Assets

Each Environmental Obligor waives any right to cause a marshaling of the
Borrower’s assets.

 

10.3

Homestead Laws and Exemptions

Each Environmental Obligor waives all rights and exemptions under homestead and
similar laws.

 

10.4

Valuation of Collateral

Each Environmental Obligor waives any right to a defense to an action under this
Agreement based on an assertion that the amount paid for the Property at a
lawfully conducted judicial or non-judicial foreclosure sale is less than the
value of the Property.

 

10.5

Protest, Demand, Dishonor

Each Environmental Obligor waives all rights of protest, demand, dishonor,
presentment or any other notices or demands which might otherwise be required by
any statute or rule of law now or hereafter in effect with respect to this
Agreement or any of the Obligations.

 

10.6

Suretyship Waivers

Each Environmental Obligor waives any statutory or common law rights and
defenses available to sureties, indemnitors, endorsers or guarantors of
obligations.

 

10.7

Additional Waivers

Each Environmental Obligor waives (A) any defense based upon the Lender’s
election of any remedy, (B) any defense of the statute of limitations and (C)
any defense based on the Lender’s failure to disclose any information concerning
the financial condition of the Borrower or any other circumstances bearing on
the ability of the Borrower to pay and perform its obligations under the Loan
Documents, or the Lender’s failure to provide Notice of any act or omission by
the Borrower from which any Obligation may have arisen.

11.

MISCELLANEOUS

 

11.1

Independence of Obligations

Each Environmental Obligor shall be jointly, severally, fully and personally
liable for the Obligations. The Lender shall be entitled to maintain an
independent action against each Environmental Obligors regardless of whether the
Lender has commenced or completed any action against the Borrower or the
Property, and regardless of the extent, if any, to which a foreclosure under the
Mortgage exonerates the Borrower or the Environmental Obligors from any
liability under this Agreement or impairs the rights of subrogation,
reimbursement, contribution or indemnification of any person remaining liable
hereunder against those so released.

Each Environmental Obligor disclaims any status as beneficiary of any obligation
of the Lender to the Borrower to provide notice of default under the Loan
Documents. If the Lender has initiated any action against the Borrower to
enforce the Loan Documents, the Lender may join any Environmental Obligor or
refrain from doing so, at its sole and absolute discretion. The liability of
each Environmental Obligor under this Agreement shall be reinstated with respect
to any amount at any time paid to the Lender by the Borrower on account of the
Obligations which shall thereafter be required to be restored or returned by the
Lender upon the bankruptcy, insolvency or reorganization of any Environmental
Obligor other than the party against whom the Lender has sought to enforce this
Agreement, as though such amount had not been paid.

5

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

Except as expressly agreed in writing by the Lender, the Obligations shall not
be released, diminished, impaired, reduced or otherwise affected by (a) the
reconveyance of the interest created by the Mortgage, (b) the consent by the
Lender to any transfer of a direct or indirect interest in the Property (whether
through sale of the Property, transfers of interests in the Borrower, or a
change in the form of business organization of the Borrower), or (c) any
forbearance by the Lender to exercise any rights under the Loan Documents.

 

11.2

Waiver of Jury Trial

ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT IS WAIVED BY EACH ENVIRONMENTAL OBLIGOR AND
LENDER, AND IT IS AGREED BY EACH ENVIRONMENTAL OBLIGOR AND LENDER THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

11.3

Offsets and Defenses

The liability of each Environmental Obligor under this Agreement shall not be
released, diminished, impaired, reduced or otherwise affected by any existing or
future offset, claim, or defense of any other Environmental Obligor against the
Lender.

 

11.4

Notices

In order for any demand, consent, approval or other communication to be
effective under the terms of this Agreement, Notice must be provided under the
terms of this Subsection. All Notices must be in writing. Notices may be (a)
delivered by hand, (b) transmitted by as a pdf attachment by email (with a
duplicate copy sent by first class mail, postage prepaid), (c) sent by certified
or registered mail, postage prepaid, return receipt requested, or (d) sent by
reputable overnight courier service, delivery charges prepaid. Notices shall be
addressed as set forth below:

If to the Lender:

Transamerica Life Insurance Company
c/o AEGON USA Realty Advisors, LLC
6300 C Street SW
Cedar Rapids, Iowa 52499
Attn:  Mortgage Loan Department – 3B-CR
Reference:  Loan #10520104
Email Address:  aamservicing@aegonusa.com

If to the Environmental Obligors to the following addressee on behalf of all
Environmental Obligors:

GWL 20 East Halsey LLC
60 Hempstead Avenue, Suite 718
West Hempstead, New York 11552

Attn:  Louis Sheinker
Email Address:  lsheinker@gtjreit.com

With a copy to:

Schiff Hardin LLP

1185 Avenue of the Americas

New York, New York 10036

Attn:  Christine A. McGuinness

Email Address:  cmcguinness@schiffhardin.com

6

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
email will be deemed delivered when a read receipt has been received (provided
receipt has been verified by telephone confirmation or one of the other
permitted means of giving Notices under this Subsection). Mailed Notices shall
be deemed given on the date of the first attempted delivery (whether or not
actually received). Any party to this Agreement may change its address for
Notice by giving Notice of such change to the other parties.

 

11.5

Entire Agreement and Modification

This Agreement and the other Loan Documents embody the final, entire agreement
of the parties relating to its subject matter and supersede any and all prior
agreements, whether written or oral. This Agreement may not be contradicted or
varied by evidence of any prior, contemporaneous, or subsequent oral agreements
or discussions of the parties, and may be amended, waived, released or
terminated only by a written instrument or instruments executed by the Lender.
Any alleged amendment, revision, waiver, discharge, release or termination that
is not so documented shall not be effective as to the Lender. There are no
unwritten oral agreements between the parties.

 

11.6

Counterparts

This Agreement may be executed in multiple counterparts, all of which taken
together shall constitute one and the same Agreement. Where more than one
Environmental Obligor is named herein, the obligations and liabilities of said
Environmental Obligor shall be joint and several. A default or violation of any
provision of the Loan Documents by any one of the entities constituting the
Environmental Obligor shall be deemed to be a default or violation by all
entities constituting the Environmental Obligor.

 

11.7

Governing Law

This Agreement shall be construed and enforced according to, and governed by,
the laws of New Jersey without reference to conflicts of laws provisions which,
but for this provision, would require the application of the law of any other
jurisdiction.

 

11.8

Cumulative Remedies

Every right and remedy provided in this Agreement shall be cumulative of every
other right or remedy of the Lender whether herein or by law conferred and may
be enforced concurrently with any such right or remedy. No acceptance of
performance of any Obligation as to which any Environmental Obligor shall be in
Default, or waiver of particular or single performance of any obligation or
observance of any covenant, shall be construed as a waiver of the obligation or
covenant or as a waiver of any other Default then, theretofore or thereafter
existing.

 

11.9

Severability

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Agreement shall operate, or would prospectively operate, to invalidate this
Agreement, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect and shall not affect any
other provision of this Agreement, and the remaining provisions of this
Agreement shall remain operative and in full force and effect and shall in no
way be affected, prejudiced or disturbed thereby.

 

11.10

Reference to Particulars

The scope of a general statement made in this Agreement shall not be construed
as having been reduced through the inclusion of references to particular items
that would be included within the

7

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

statement’s scope. Therefore, unless the relevant provision of this Agreement
contains specific language to the contrary, the term “include” shall mean
“include, but shall not be limited to” and the term “including” shall mean
“including, without limitation.”

 

11.11

Assignment

The Lender may assign its rights under this Agreement without Notice to any
holder of the Note and assignee of the Lender’s rights under the Loan Documents.

[SIGNATURES APPEAR ON NEXT PAGE]




8

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Environmental Obligor and the Lender have caused this
Agreement to be duly executed under seal as of the Effective Date.

ENVIRONMENTAL OBLIGOR

GWL 20 EAST HALSEY LLC, a Delaware limited liability company

 

By:  GTJ Realty, LP, a Delaware limited partnership, its Sole Member and Sole
Manager

 

By:  GTJ GP, LLC, a Maryland limited liability company, its General Partner

 

By:  GTJ REIT, Inc., a Maryland corporation, its Sole Member and Sole Manager

 

 

By:  /s/ Paul A. Cooper

Paul A. Cooper

Chief Executive Officer

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Environmental Indemnity]

 

 

 

9

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

 

 

GTJ REIT, Inc., a Maryland corporation

 

 

By:  /s/ Paul A. Cooper

Paul A. Cooper

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Environmental Indemnity]

 

10

Environmental Indemnity Agreement

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 